                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

APRIL RYNIEWICZ,                                  Case No. 18-11314

            Plaintiff,                            SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

CLARIVATE ANALYTICS,                              U.S. MAGISTRATE JUDGE
                                                  MONA K. MAJZOUB
            Defendant.

                                      /

           ORDER GRANTING DEFENDANT’S MOTION TO DISMISS [14]

      Plaintiff April Ryniewicz commenced this breach of contract and defamation

action on April 27, 2018. Before the Court is Defendant Clarivate Analytics’ Motion

to Dismiss [14] filed on June 29, 2018. Plaintiff filed a Response [15] on July 20,

2018. Defendant filed a Reply [17] on August 3, 2018. The Court held a hearing on

the Motion on December 19, 2018. For the reasons explained below, Defendant’s

Motion to Dismiss [14] is GRANTED.

                             FACTUAL BACKGROUND

      On May 25, 2009, Thomson Reuters, an IT company, hired Plaintiff to work

in its IT and Asset Management Division. In October 2016, Thomson Reuters sold

its IP & Science Division to Defendant Clarivate Analytics. At that time, Plaintiff

was serving as the Finance Director for IP Management.



                                   Page 1 of 13
      In September 2017, Defendant’s CEO Jay Nadler and CFO Richard Hanks

advised Plaintiff that the company was exploring options for selling its Master Data

Center Business. Defendant sought Plaintiff’s assistance with completing the sale of

the Business and ensuring a smooth transition period. In anticipation of the sale,

Defendant presented Plaintiff with a Retention Agreement which set forth incentives

to encourage her active participation in helping Defendant with the change in

control.1 These incentives included: a Retention Bonus of $150,000 upon completion

of the sale; an award pursuant to Defendant’s Annual Incentive Plan (“AIP”); and

26 weeks’ severance pay in the event of termination without cause. Plaintiff signed

the Retention Agreement on September 20, 2017.

      In December 2017, pursuant to her obligations under the Retention

Agreement, Plaintiff and her team reviewed Defendant’s Master Data Center

Balance Sheet. After Plaintiff, in her role as Finance Director, submitted the Balance

Sheet to management for final review, the CFO discovered $12 million in unbilled




1
  The Retention Agreement provided, in relevant part: “Given your position as
Finance Director for IP Management, you are key to the [Master Data Center, Inc.]
(“the Business”), and in our view your presence and participation is important to the
sale process. Clarivate Analytics has therefore put in place incentives to encourage
your active participation in aiding Clarivate Analytics to complete the change in
control (as defined below) and to remain employed with the Business during the sale
process and at least 6 months after such date as you might begin employment with a
purchaser of the Business.” Def.’s Ex. A.

                                    Page 2 of 13
revenue. This major accounting error prompted Defendant to hire outside counsel at

Latham & Watkins (“Latham”) to conduct an internal investigation.

      On December 10, 2017, Plaintiff was called into a meeting with Defendant’s

CFO. Prior to the meeting, Plaintiff was unaware that she had been under

investigation by the company and mistakenly believed that the meeting’s purpose

was to review the Balance Sheet. In reality, however, the meeting was part of the

ongoing internal investigation by Latham. Plaintiff alleges that CFO Hanks,

represented by Tara Reynolds of Latham, accused her of manipulating financial

documents and embezzling $11.3 million from the company. Plaintiff denied the

accusations. Plaintiff further alleges that she was questioned for seven hours.

Thereafter, Defendant placed Plaintiff on paid administrative leave.

      In mid-December 2017, the director of the equity firm that owns Clarivate

informed the head of Clarivate’s sale agency that sale of the Master Data Center

Business would no longer be executed because of Plaintiff’s suspected

embezzlement.

      On December 22, 2017, Plaintiff came into the office for a second meeting.

Plaintiff alleges that, in the presence of other attorneys and employees, CFO Hanks

again accused her of manipulating financial documents and embezzling $11.3

million. Plaintiff further alleges that, at the meeting, CFO Hanks and Reynolds

admitted that “they knew no money was actually missing from Defendant but that it


                                   Page 3 of 13
looked to them that Plaintiff was covering up an accounting error.” Amend. Compl.

¶ 31.

        Plaintiff was called in for questioning a third time on January 3, 2018.

Following the completion of the investigation, Defendant terminated Plaintiff’s

employment on January 26, 2018. Plaintiff claims that she was terminated without

cause and received neither severance pay nor any benefits under the Retention

Agreement.

        Over the next few months, Defendant informed its potential buyers that the

sale was off because of Plaintiff’s suspected embezzlement. The sale of Master Data

Center Business was never completed.

        Plaintiff commenced this action for breach of contract and defamation on

April 27, 2018 and filed an Amended Complaint [12] on June 8, 2018. Defendant

filed this Motion to Dismiss [14] on June 29, 2018. The Court held a hearing on the

Motion on December 19, 2018.

                                 LEGAL STANDARD

        Defendant moves to dismiss the Amended Complaint pursuant to Fed. R. Civ.

P. 12(b)(6). “To survive a motion to dismiss, [Plaintiff] must allege ‘enough facts to

state a claim to relief that is plausible on its face.’” Traverse Bay Area Intermediate

Sch. Dist. v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th Cir. 2010) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On a Rule 12(b)(6) motion to


                                    Page 4 of 13
dismiss, the Court must “assume the veracity of [Plaintiff’s] well-pleaded factual

allegations and determine whether [she] is entitled to legal relief as a matter of law.”

McCormick v. Miami Univ., 693 F.3d 654, 658 (6th Cir. 2012) (citing Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).

                                      ANALYSIS

   I. Breach of the Retention Agreement

      Plaintiff alleges that Defendant breached the Retention Agreement by

terminating her without cause and failing to pay her the $150,000 Retention Bonus,

Annual Incentive Plan (“AIP”) award, and 26 weeks’ severance pay.

      The Retention Agreement, governed by Pennsylvania law, sets forth the

parties’ obligations throughout the transition period. Defendant argues that, even

assuming for purposes of this Motion that it terminated Plaintiff without cause,

Plaintiff is not entitled to any benefits under the Agreement because their distribution

was contingent upon the occurrence of conditions which never took place.

      A. Termination Without Cause

The Retention Agreement sets forth the following termination provisions:

      -The Clarivate Analytics subsidiary that employs you may in its sole
      discretion determine that your services are no longer required prior
      to the change in control.

      -If you fail to honor any of the commitments set forth in this letter or
      under any of your other agreements with and/or obligations to Clarivate
      Analytics, including but not limited to the Clarivate Analytics Code of
      Conduct, the Confidential Information and Invention Assignment

                                     Page 5 of 13
      Agreement . . . your employment may be terminated for cause and
      you will forfeit all payments, benefits and the Retention Bonus
      under this letter and will not be eligible for severance. In addition,
      such payments, benefits, and Retention Bonus will be subject to your
      maintaining in strict confidence the contents of this letter,
      information related to the potential sale of the Business and the change
      in control process.

      -In the event that your employment with a subsidiary of Clarivate
      Analytics or a purchaser of the Business is terminated other than for
      cause . . . then, provided you have been in compliance with the
      conditions set forth in this letter . . . you will be entitled to receive (i)
      severance equal to 26 weeks pay at your then current base pay . . .
      (ii) the pay and benefits described in, and paid in accordance with,
      paragraphs 2 and 3 . . . (iii) outplacement support; and (iv) the group
      medical, dental, and vision benefits . . . .

Def.’s Ex. A ¶¶ 1; 4.

      Plaintiff erroneously submits that the Retention Agreement does not authorize

Defendant to terminate her without cause, and that Defendant’s termination of her

employment without cause constitutes a breach of the Agreement. The plain

language of the Agreement clearly contemplates termination with or without cause.

      First, paragraph one states that her employer, in its sole discretion, may decide

Plaintiff’s services are no longer needed. Second, throughout the aforementioned

termination provisions, the outcomes of both scenarios—termination for cause and

termination other than for cause—are addressed. Plaintiff asks the Court to adopt the

position that her termination without cause, in and of itself, constitutes a breach of

the Agreement. But this argument is simply unsupported by the language in the

Agreement. See Clay v. Advanced Computer Applications, Inc., 522 Pa. 86, 89, 559

                                     Page 6 of 13
A.2d 917, 918 (1989) (noting that “as a general rule, there is no common law cause

of action against an employer for termination of an at-will employment

relationship.”).

      Defendant properly notes that the issue here is not whether it breached the

Retention Agreement by firing Plaintiff without cause; but rather, assuming

Defendant terminated Plaintiff without cause, whether Defendant breached the

Agreement by denying Plaintiff benefits to which she claims entitlement.

      B. Conditions Precedent

      Defendant argues that despite Plaintiff’s termination, she is not entitled to the

Retention Bonus, AIP award, or severance pay under the Retention Agreement,

because these benefits were expressly conditioned upon events which did not occur.

      First, “payment, benefits and [the] Retention Bonus [were] subject to [her]

maintaining in strict confidence . . . information related to the potential sale of the

Business.” ¶ 1. According to Defendant, Plaintiff’s public filings in this case prohibit

her from claiming that she upheld her confidentiality obligation.

      Second, “to receive any of the payments or benefits,” the Retention

Agreement required Plaintiff to execute “a separation agreement and general

release.” ¶ 5. As Defendant points out, however, neither a separation agreement nor

a general release was executed here.




                                     Page 7 of 13
      Third, and perhaps most importantly, the Retention Agreement conditioned

Plaintiff’s entitlement to the Retention Bonus on the sale of the Master Data Plan

Business—“[i]n the event no change in control has occurred by September 13, 2018,

but your employment with a subsidiary of Clarivate Analytics has been terminated,

for any reason, prior to September 13, 2018, you will not be entitled to receive the

Retention Bonus or any portion of the Retention Bonus.” ¶ 6.

      Non-performance of these conditions is fatal to Plaintiff’s breach of contract

claim. The Retention Agreement makes clear that Plaintiff is not entitled to any

portion of her Retention Bonus because no change in control occurred by September

13, 2018 and she was terminated prior to that date. In other words, given that the

sale of the Business—the entire purpose behind the Agreement—never happened,

Plaintiff cannot claim entitlement to the Retention Bonus.

      With respect to Plaintiff’s entitlement to an AIP award or severance pay,

Plaintiff’s receipt of these benefits was conditioned upon the execution of a

separation agreement and general release. It is undisputed that no such agreement or

release was completed here.

      Plaintiff suggests that performance of these conditions was excused because

Defendant committed the first material breach of the Retention Agreement by firing

her without cause. As previously explained, however, this interpretation is flawed—

termination without cause, in and of itself, does not constitute a breach of the


                                   Page 8 of 13
Retention Agreement. Because Plaintiff has failed to allege the execution of a

separation agreement for purposes of satisfying the condition set forth in paragraph

five, and the sale of the Master Data Plan Business for purposes of satisfying the

condition set forth in paragraph six, she has failed to state a claim for breach of

contract.

   II. Defamation

      Plaintiff alleges that many statements made during the internal investigation

regarding her suspected misconduct are defamatory. To state a claim for defamation

under Michigan law, Plaintiff must allege:

      (1) a false and defamatory statement concerning the plaintiff, (2) an
      unprivileged communication to a third party, (3) fault amounting at
      least to negligence on the part of the publisher, and (4) either
      actionability of the statement irrespective of special harm (defamation
      per se) or the existence of special harm caused by publication.

Mitan v. Campbell, 474 Mich. 21, 24, 706 N.W.2d 420, 421 (2005). Plaintiff is

further required to plead her “defamation claim with specificity by identifying the

exact language that [she] alleges to be defamatory.” Ghanam v. Does, 303 Mich.

App. 522, 543, 845 N.W.2d 128, 142 (2014) (internal citation and quotation marks

omitted).

      Much of Plaintiff’s defamation claim is premised on the following statement,

allegedly made by several parties during the course of business dealings: “the sale




                                   Page 9 of 13
of the business was off because Plaintiff was suspected of embezzlement of $11.3

million.” Amend. Compl. ¶¶ 40a-b; 40d-i; 40n.

      This statement is not defamatory. “Michigan law imposes liability only for

statements that are materially false.” Jones v. Scripps Media, Inc., No. 16-cv-12647,

2017 WL 1230481, at *7 (E.D. Mich. Apr. 4, 2017) (internal citation omitted). But

Plaintiff has neither alleged, nor can demonstrate, that these statements were false.

Notably absent from the Amended Complaint are allegations indicating that she was

not being investigated by the company for embezzlement. See Turaani v. Sessions,

316 F. Supp. 3d 998, 1010 (E.D. Mich. 2018), reconsid. denied, No. 17-cv-14112,

2018 WL 3968614 (E.D. Mich. Aug. 20, 2018). Because Plaintiff was in fact being

investigated for, and suspected of, embezzlement, the statement cannot form the

basis for her defamation claim.

      Moreover, the statements made by Renee Darragh and Kimberly Burow that

“Plaintiff was terminated for embezzling $11.3 from the company,” Amend. Compl.

¶¶ 40j-k, are also not alleged to have been false. In the Amended Complaint, Plaintiff

omitted the reasons for her termination in order to support her claim that she was

terminated without cause. Any reasonable interpretation of the Amended Complaint,

however, compels the conclusion that Defendant fired Plaintiff because it




                                   Page 10 of 13
determined, based on its internal investigation, that she had embezzled money from

the company.2

      The other allegedly defamatory statements similarly fail to support Plaintiff’s

claim for relief. Plaintiff’s general allegations that she was “falsely accused of

embezzlement,” Amend. Compl. ¶¶ 25; 29, and that she had “sexually inappropriate

conversations” with her former supervisor, Amend. Compl. ¶ 40l-m, fail for lack of

specificity since Plaintiff has not identified the exact language she alleges to be

defamatory. See Ghanam, 303 Mich. App. at 543.

      Finally, to the extent that Janice Read’s statement that “Plaintiff manipulated

Defendant’s books and embezzled $11.3 million from Defendant,” Amend. Compl.

¶ 37, can be construed as satisfying the specificity requirement, the statement does

not constitute an “unprivileged communication to a third party.” See Whiting v.

Allstate Ins. Co., 433 F. App’x 395, 397 (6th Cir. 2011).

      In Michigan, “employers have a qualified privilege ‘to defame an employee

by making statements to other employees whose duties interest them in the subject

matter.’” Id. at 398 (quoting Gonyea v. Motor Parts Fed. Credit Union, 192 Mich.



2
  Even assuming that Plaintiff was not terminated for embezzlement thereby
rendering the statements false, Plaintiff still cannot establish a defamation claim.
Plaintiff has neither alleged that Darragh and Burow acted negligently in telling
other employees about her termination nor that they knew, or had reason to know,
that she was fired for any reason other than embezzlement.

                                   Page 11 of 13
App. 74, 480 N.W.2d 297, 299 (1991)). “Consistent with the imperatives of

managing a company, to say nothing of common sense, supervisory employees thus

may discuss . . . allegations . . . [and] make appropriate inquiries . . . without violating

the defamation laws.” Id. (internal citation and quotations marks omitted).

       Janice Read—Clarivate’s corporate counsel—had a duty to communicate her

investigatory findings to her co-counsel and her clients. See Rondigo, L.L.C. v. Twp.

of Richmond, Mich., 522 F. App’x 283, 287 (6th Cir. 2013). Because Read made the

statement during the course of the investigation, it is protected by qualified privilege.

       Plaintiff may overcome the qualified privilege only by alleging “actual

malice, i.e., with knowledge of its falsity or reckless disregard of the truth.” Smith v.

Fergan, 181 Mich. App. 594, 597, 450 N.W.2d 3, 5 (1989). But Plaintiff has not

alleged any facts to support an inference of malice by Read. The Amended

Complaint is devoid of allegations concerning the internal investigation which could

even suggest that Read acted with reckless disregard of the truth upon disclosing her

findings. Because none of the alleged statements are actionable, the Court dismisses

Plaintiff’s defamation claim.

                                      CONCLUSION

       The Amended Complaint fails to state a plausible claim for breach of contract

and defamation. With respect to her contract claim, Plaintiff has failed to establish

that Defendant breached the Retention Agreement by withholding the Retention


                                      Page 12 of 13
Bonus, AIP award, and severance pay. Furthermore, with respect to her defamation

claim, Plaintiff has neither alleged the defamatory statements with specificity nor

established that the statements were materially false.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Dismiss [14] is GRANTED.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: January 24, 2019                Senior United States District Judge




                                   Page 13 of 13
